Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-30-2002

Ash-Bey v. Fauntleroy
Precedential or Non-Precedential:

Docket 1-1865




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Ash-Bey v. Fauntleroy" (2002). 2002 Decisions. Paper 69.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/69


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT



                          No. 01-1865




                        THOMAS ASH-BEY,

                                    Appellant

                               v.

   HARRY FAUNTLEROY, LT.; SALVATORE LOPRESTI, CAPT.; CHAPLAIN
   AZIZ; JOSE CORDERO, COUNSELOR; THOMAS, OFFICER; RODRIGUEZ,
                OFFICER, ALL OF F.C.I. FORT DIX




    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                     DISTRICT OF NEW JERSEY

                 (Dist. Court No. 98-cv-01447)
       District Court Judge: Honorable Jerome B. Simandle



           Submitted Under Third Circuit LAR 34.1(a)
                        January 17, 2002

Before: ALITO and ROTH, Circuit Judges, and SCHWARZER, Senior District
Judge

              (Opinion Filed: January 30, 2002)




                MEMORANDUM OPINION OF THE COURT



PER CURIAM:
          Because we write for the parties only, the background of the
case need not
be set out. We reject the appellant's argument that the prison
regulations at issue in this
case violate the First Amendment of the United States Constitution.
Because the prison
restrictions on the wearing of certain apparel were reasonably related to
legitimate
penological interests, we affirm the District Court's summary judgment in
favor of the
defendants.
           Although prisoners' personal liberties are certainly curtailed
during
incarceration, the Supreme Court has made it clear that prisoners "do not
forfeit all
constitutional protections by reason of their conviction and confinement
in prison."
DeHart v. Horn, 227 F.3d 47, 50 (3d Cir. 2000) (quoting Bell v. Wolfish,
441 U.S. 520,
545 (1979)). "Inmates clearly retain protections afforded by the First
Amendment, . . .
including its directive that no law shall prohibit the free exercise of
religion." Id. (quoting
O'Lone v. Shabazz, 482 U.S. 342, 348 (1987) (citations omitted)).
However, certain
restrictions on inmates' exercise of these constitutional rights are
justified by the valid
penological objectives of deterrence of crime, rehabilitation of
prisoners, and institutional
security. See id. at 50-51.
           In Turner v. Safley, 482 U.S. 78 (1987), the Supreme Court
concluded that
"when a prison regulation impinges on inmates' constitutional rights, the
regulation is
valid if it is reasonably related to legitimate penological interests."
Id. at 89. Turner
counsels consideration of the following four factors:
                     "First, there must be a 'valid, rational connection'
between the prison
           regulation and the legitimate governmental interest put forward
to justify it"
           and this connection must not be "so remote as to render the
policy arbitrary
           or irrational." Second, a court must consider whether inmates
retain
           alternative means of exercising the circumscribed right. Third,
a court must
           take into account the costs that accommodating the right would
impose on
           other inmates, guards, and prison resources generally. And
fourth, a court
           must consider whether there are alternatives to the regulation
that "fully
           accommodate[] the prisoner's rights at de minimis cost to valid
penological
           interests."
DeHart, 227 F.3d at 51 (quoting Waterman v. Farmer, 183 F.3d 208, 213 (3d
Cir. 1999)
(internal citations omitted)). The District Court correctly applied
Turner and concluded
that the regulations at issue did not violate the First Amendment.
           We also agree with the District Court that, assuming for the
sake of
argument that the Religious Freedom Restoration Act, 42 U.S.C.     2000bb
through
2000bb-4, applies, the record does not show that the regulations impose a
"substantial
burden" on religious exercise.
           We have considered all of the defendants' arguments and see no
basis for
reversal. The judgment of the District Court is therefore affirmed.
TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.




                                     Circuit Judge
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT



                            No. 01-1865



                        THOMAS ASH-BEY,

                                      Appellant

                                 v.

   HARRY FAUNTLEROY, LT.; SALVATORE LOPRESTI, CAPT.; CHAPLAIN
   AZIZ; JOSE CORDERO, COUNSELOR; THOMAS, OFFICER; RODRIGUEZ,
                OFFICER, ALL OF F.C.I. FORT DIX




    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                     DISTRICT OF NEW JERSEY

                 (Dist. Court No. 98-cv-01447)
       District Court Judge: Honorable Jerome B. Simandle



           Submitted Under Third Circuit LAR 34.1(a)
                        January 17, 2002

Before: ALITO and ROTH, Circuit Judges, and SCHWARZER, Senior District
Judge

          (Opinion Filed:                              )



                             JUDGMENT



          This cause came to be heard on the record from the United States
District
Court for the District of New Jersey and was submitted under Third Circuit
LAR 34.1(a)
on January 17, 2002.

           After review and consideration of all contentions raised by the
appellant, it
is hereby ORDERED and ADJUDGED that the judgment of the District Court
entered on
March 8, 2001, be and is hereby affirmed, all in accordance with the
opinion of this
Court.

                             ATTEST:



                             Clerk

DATED: